Case: 12-10173       Document: 00512081547         Page: 1     Date Filed: 12/12/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 12, 2012
                                     No. 12-10173
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BRANDEN CALENDER,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-94-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Branden Calender appeals the 24-month sentence imposed following the
revocation of his supervised release. We review revocation sentences under
18 U.S.C. § 3742(a)(4)’s “plainly unreasonable” standard. United States v.
Miller, 634 F.3d 841, 843 (5th Cir.), cert. denied, 132 S. Ct. 496 (2011). This is
a more deferential standard than the reasonableness standard that applies to
sentences imposed upon conviction.             Id.   Under the plainly unreasonable
standard, we first assess whether the district court committed procedural error

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10173     Document: 00512081547       Page: 2   Date Filed: 12/12/2012

                                  No. 12-10173

and then consider “the substantive reasonableness of the sentence under an
abuse-of-discretion standard.”     Id. (internal quotation marks and citation
omitted).
      Calender complains that the district court committed procedural error by
improperly considering the factors of § 3553(a)(2)(A) in imposing his sentence
because subsection (a)(2)(A) is not among the provisions of § 3553 that § 3583(e)
directs courts to weigh in fashioning a revocation sentence. See id. at 844.
However, he does not allege, and the record does not reflect, that the district
court, in imposing his revocation sentence, made any specific reference to
§ 3553(a)(2)(A) or that the district court discussed any of the factors set forth in
§ 3553(a)(2)(A). Calender’s argument instead rests on a statement in the district
court’s written judgment of revocation and sentence that the court had
considered “all factors” set forth in § 3553(a).
      Nevertheless, the district court, at sentencing, explained that the 24-
month sentence “would appropriately address the factors the [c]ourt should
consider in a revocation context.” The court’s references to the factors that
“should” be considered indicate that the court limited its decision to the § 3553(a)
factors enumerated in § 3583(e). The district court’s oral pronouncement at
sentencing controls to the extent it conflicts with the written judgment. See
United States v. Martinez, 250 F.3d 941, 942 (5th Cir. 2001).           Calender’s
argument fails to establish that his revocation sentence is plainly unreasonable.
See Miller, 634 F.3d at 843. The judgment is AFFIRMED.




                                         2